DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 08/05/2022 has been entered. Claim 18 is New. Claims 12-18 have been withdrawn from consideration. Claim(s) 1-11 remain pending and have been examined below. The amendment to claim 4 has overcome the rejection under 35 U.S.C. 112(b), thus the rejection of claims 4-5 under 112(b) are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “air pressure management feature(s)” in conjunction with at least one of the following term “breather vent”, “pressure equalization passage” or “flexible pneumatic supply tube” or “exhaust system”.

Claim Objections
Claims 3-7 and 10 are objected to because of the following informalities:  
Claim 3, the limitation “a first pneumatic fluid line coupling … connected in pneumatic fluid flow relationship to the aft chamber of at least one double-acting pneumatic piston” should be read as “a first pneumatic fluid line coupling … connected in pneumatic fluid flow relationship to the aft chamber of a one of the at least one double-acting pneumatic piston”.
Claim 3, the limitation “a second pneumatic fluid line coupling … connected in pneumatic fluid flow relationship to the fore chamber of the at least one double-acting pneumatic piston” should be read as “a second pneumatic fluid line coupling … connected in pneumatic fluid flow relationship to the fore chamber of the one of the at least one double-acting pneumatic piston”.
Claim 4, “the air pressure management feature comprises” should read as “the one or more air pressure management features comprises”.
Claim 5, “the breather vents” should read as “the at least one breather vent”.
Claim 6, “wherein the air pressure management feature comprises” should read as “wherein the one or more air pressure managementfeatures comprises”.
Claim 7, “the tool housing” should read as “the
Claim 10, “the air pressure management feature comprises” should read as “the one or more air pressure management features comprises”.
Claim 10, “the tool housing” should read as “the.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one or more air pressure management features configured to mitigate the effect of changes in air pressure in the interior space of the housing, caused by compliance motion of the pneumatic motor within the housing, on a force with which the robotic tool contacts a workpiece” in claim 1. In the instant case, the air pressure management features are interpreted per the Applicant’s specification  in paragraphs [0039-0044] to incorporate at least one a breather vent (67), at least one air pressure equalization passage (70), and an exhaust system (74) comprising a first rigid exhaust tube (76), a second rigid exhaust tube (78), a seal (80), and a discharge port (82). It is further interpreted per the Applicant’s specification in paragraph [0042] and shown in the figures, that all three features (breather vent 67, air pressure equalization passage 70, and exhaust system 74) are necessary to perform the function as claimed in claim 1 that that each feature on its own would not be able to perform the function as claimed because “simple venting exhaust air may allow the infiltration of dust or other contaminants into the interior of the housing”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 (Currently Amended), the limitation “one or more air pressure management features” fails to comply with the written description requirement because the term “one or more” implies that only one of the air managements on its own is able to perform the claimed function of: “configured to mitigate the effect of changes in air pressure in the interior space of the housing, caused by compliance motion of the pneumatic motor within the housing, on a force with which the robotic tool contacts a workpiece”. In the instant case, the Applicant has stated in the Applicant’s disclosure in paragraph [0042], which states “simple venting exhaust air from the motor may allow the infiltration of dust or other contaminants into the interior of the housing. Even in embodiments with one or more filtered breather vents, which prevent ingress of dust, simply porting exhaust air to the atmosphere may interfere with the tool compliance motion” which is interpreted by the Office to mean that all three features are required to properly port exhaust air to the atmosphere. As such the term “one ore more” is in direct contradiction with the Applicant’s specification.  Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Furthermore, the limitation “one or more air pressure management features” is new matter because the limitation “one or more air pressure management features” would mean that only one of the “pressure management features” can be used to perform the claimed function, and this is not disclosed in the originally filed specification. 
Claims 2-11 are rejected as being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (Currently Amended), the limitation “one or more air pressure management features” is indefinite because the term “one or more” implies that only one air pressure management feature is required. However, in the Applicant’s specification in paragraph [0042] it states that “simple venting exhaust air from the motor may allow the infiltration of dust or other contaminants into the interior of the housing. Even in embodiments with one or more filtered breather vents, which prevent ingress of dust, simply porting exhaust air to the atmosphere may interfere with the tool compliance motion” which is interpreted by the Office to mean that all three air pressure management features are required. Since the limitation is interpreted under 112(f), the Office must turn to the Applicant’s specification to determine what structure or equivalents thereof are being claimed, it is unclear if all the air pressure management features are required as stated in the specification or if only one air pressure management feature is required as per the claim limitation.
For examination purposes the Office will interpret the limitation to read as “a plurality of air pressure management features” …

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723